Citation Nr: 0731285	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbar disc 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and H.G.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO, among other 
things, denied the veteran's claim of service connection for 
lumbar disc disease because the veteran had not submitted new 
and material evidence to reopen a previously denied claim.  
By a June 2006 supplemental statement of the case (SSOC), the 
RO reopened the claim but denied service connection after 
adjudicating the claim on the merits.


FINDINGS OF FACT

1.  By an August 2000 rating decision, the RO denied an 
application to reopen a previously denied claim of service 
connection for lumbar disc disease.  The veteran did not 
appeal the decision.

2.  Evidence received since the August 2000 decision relates 
to an unestablished fact necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  An August 2000 rating decision, which denied an 
application to reopen a claim of service connection for 
lumbar disc disease, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for lumbar disc 
disease has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally filed a claim of service connection 
for residuals of a herniated disc in February 1975.  The 
claim was first denied by the RO in June 1975.  After an 
appeal, the claim was ultimately denied by the Board on the 
merits in a December 1978 decision.  The Board concluded that 
a herniated disc did not result from disease or injury 
incurred or aggravated during the veteran's military service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  The Board's decision was final.  See 38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

VA may reopen and review a previously denied claim if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  The veteran sought to reopen the claim in 
February 2000.  In August 2000, the RO declined to reopen the 
claim and denied service connection for lumbar disc disease 
because new and material evidence had not been submitted.  
The veteran did not appeal the decision and it consequently 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  In December 2001, the veteran 
submitted a statement that the RO interpreted as a petition 
to again reopen the lumbar disc disease claim.  As noted in 
the introduction, the RO did not initially reopen the claim 
and denied service connection by a rating decision in 
January 2004.  The veteran appealed the decision.  During the 
pendency of the appeal, the RO issued a June 2006 SSOC by 
which it reopened the claim based on the receipt of new and 
material evidence, but denied the claim on the merits.

Although the RO has reopened the veteran's claim, the Board 
must determine whether new and material evidence has been 
presented before it can reopen a claim and re-adjudicate the 
issue going to the merits.  The issue of reopening a claim 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the August 2000 RO 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

In March 2007, the veteran testified at a hearing before the 
Board.  He contended that he injured his back on several 
occasions during military service.  The first incident 
reportedly occurred in 1966 or 1967 when the veteran was 
stationed in the Republic of Vietnam.  He stated that he was 
in a helicopter that was shot down and crashed from about 150 
feet in the air.  He stated that he injured his back when he 
hit the floor on impact.  The veteran testified that he also 
injured his back while carrying a 16-foot metal sheet used 
for rebuilding bunkers.  This reportedly occurred in March 
1970 in Vietnam.  The veteran also testified that he injured 
his back in multiple instances when he fell while he was 
marching during service.  Lastly, the veteran stated that he 
injured his back while lifting a large water jug.  He 
testified that this injury occurred after his separation from 
active service when he was training as a member of a reserve 
unit.

In the December 1978 decision on the merits, the Board 
acknowledged the existence of a current disability (herniated 
disc) and complaints of low back pain in service (March 1970 
incident).  The claim was denied because the Board concluded 
that the evidence did not establish that the current 
disability resulted from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In other words, the 
evidence did not show a relationship between the herniated 
disc and the in-service low back pain.  Consequently, the 
veteran needed to submit new and material evidence relating 
to the nexus evidence element of a service connection claim 
in order to reopen his claim.

Evidence submitted by or obtained on behalf of the veteran 
since the August 2000 decision included private medical 
records from M.C., M.D.  D.K.W., M.D., P.F.C., M.D., and 
G.A.G., M.D.  Treatment records from the VA Medical Center in 
Salem, Virginia were also obtained.  The veteran submitted a 
statement from a friend H.G., and H.G. also testified at the 
veteran's hearing.  Additionally, the veteran and his 
representative submitted multiple statements in support of 
the claim.  Of particular importance, the veteran was 
afforded a VA examination in January 2005, the report of 
which is of record.

The RO reopened the veteran's claim when it determined that 
the January 2005 VA examination report constituted new and 
material evidence.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is not bound 
to decide the merits of the claim even though the RO reopened 
the veteran's claim and ordered a new medical examination.  
Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. Aug. 24, 
2007).  In the veteran's case, however, the Board agrees with 
the RO that the January 2005 VA examination report represents 
new and material evidence.

The January 2005 examiner reviewed the claims file, examined 
the veteran, and detailed the veteran's history.  He 
diagnosed the veteran with degenerative disc disease of the 
lumbosacral spine at L1-L2, L3-L4, and L5-S1 with previous 
removal of herniated disc at L5-S1.  In response to the 
veteran's contention that his current back disability was 
precipitated by his March 1970 injury while on active duty, 
the examiner stated as follows:  "Considering all the 
evidence from the records and the history and the physical 
exam[ination] today it is least likely as not that the back 
injury suffered while on active duty caused his present back 
problems."

With respect to the etiology of the veteran's current low 
back disability, the examiner then stated as follows:  "The 
veteran's current low back disability is more likely than not 
due to the incident when he stepped out of a security vehicle 
October 1, 1974 while working for Wakenhut Security 
Services."  (The veteran reported several post-service 
injuries to his back, one of which was this October 1974 
incident.)  The examiner then reiterated his first opinion 
when he stated as follows:  "It is least likely as not that 
the veteran's current back problems leading to the back 
surgery and present condition are due to the back injuries 
sustained while on active duty."

Taken as a whole, the examiner's opinions are ambiguous.  The 
plain language of the first and third statements represents a 
positive nexus opinion between the veteran's current lumbar 
disc disease and military service although not in an 
unequivocal manner.  Read in context with the examiner's 
second statement, their meaning becomes even less clear as 
the second statement appears to supports a different 
conclusion.  In any event, the Board finds that the 
examination report contains new evidence that is also 
material because it relates to an unestablished fact 
necessary to substantiate the claim; i.e., a link between the 
veteran's current lumbar disc disease and his active military 
service.  

The veteran's representative contends that the claim should 
be granted based on the opinion in the January 2005 VA 
examination report.  He argues that the examiner meant to say 
"'at' least 'as' likely as not" in the first and third 
opinions, which would have made the statement more 
understandable and definitive.  This may be so, but by 
adding, subtracting, or altering words, the implication of 
any statement may be changed.  In this case, the examiner's 
opinions are not considerably persuasive in light of his 
other opinion attributing the veteran's current low back 
disability to a post-service injury.  Therefore, while the 
claim of service connection should be reopened as a result of 
the association of new and material evidence with the claims 
file, further development is necessary in order to decide the 
claim.  


ORDER

The veteran's claim for service connection for lumbar disc 
disease is reopened; to this limited extent, the appeal is 
granted.


REMAND

In light of the reopening of the veteran's claim of service 
connection for lumbar disc disease, the Board finds that the 
veteran should be afforded another VA examination in 
connection with his claim.  The examiner should provide an 
opinion regarding the relationship between the veteran's 
current lumbar disc disease and any in-service back injuries.  
The opinion should be comprehensive and the examiner should 
address the veteran's entire history, including the medical 
records relating to his low back.

The Board notes that the in-service injury primarily 
addressed throughout the record has been the March 1970 
incident involving the veteran moving the metal sheet.  The 
veteran submitted a service medical record with an entry, 
dated in March 1970, noting complaints of some lower back 
pain.  While that record contains the only documented in-
service injury involving the low back, the veteran has 
described other in-service back injuries as noted in the 
decision section.

The Court has held that the veteran is competent to report 
about factual matters of which he had first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  This is 
especially so when service medical records (SMRs) are lost or 
destroyed.  In the veteran's case, although a few SMRs were 
found, the RO determined that his complete set of records 
were unavailable for review.  Accordingly, the veteran is 
competent to report that he experienced pain in his back when 
he was in a helicopter accident, when he fell while marching, 
and when he was moving a large water jug.  Thus, the examiner 
should consider these injuries when addressing the in-service 
events.

The Board also points out that the veteran has reported 
several post-service back injuries.  They include an October 
1974 incident where the veteran injured his back stepping out 
of a car while working for a security company.  Shortly after 
this injury, the veteran underwent surgery involving a 
herniated disc.  In March 1978, the veteran was involved in a 
motor vehicle accident in which he injured his lumbar region.  
Also, in March 1983, the veteran slipped down a guard tower 
at a correctional facility and injured his back.  These 
incidents should be addressed in connection with the 
examiner's opinion.

The examiner should also address the other medical opinions 
of record, including the opinions set forth in the January 
2005 VA examination report.  Also of record is a letter from 
Dr. G.A.G., dated in January 2006, whereby he attributed the 
veteran's current back symptoms to the March 1983 incident 
and stated that the veteran's problems in the 1970s had 
resolved.  Additionally, an August 1975 opinion letter from 
Dr. P.F.C. indicates that the veteran's lumbosacral problems 
were related to an accident in Vietnam.  To the extent 
possible, these opinions should be reconciled.

The Board recognizes that the RO found that the veteran's 
SMRs were not available for review.  However, there should be 
another attempt to obtain the SMRs.  The National Personnel 
Records Center (NPRC) has indicated that all records were 
furnished to the RO on March 27, 1975, which was in response 
to the initial records request when the veteran first filed 
his application for benefits.  However, there is no 
indication that records were attached to the response.  A few 
SMRs have been found and associated with the file, which 
indicates they were not entirely lost or destroyed.  
Moreover, the veteran submitted one record in July 1975.  He 
should be asked to submit all other SMRs in his possession.  
Furthermore, the veteran's personnel records should be 
requested in the hopes that they contain relevant 
information.

During his hearing, the veteran stated that he receives 
disability benefits from the Social Security Administration 
(SSA).  In light of the remand, records should be requested 
from SSA.

Finally, the Board also notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).

The veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
a claim of service connection for lumbar disc disease.  This 
is so in light of the reopening of his claim.  38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for lumbar disc disease.  The 
veteran must be told to provide any 
evidence in his possession that pertains 
to his claim, including any service 
medical records.  The letter should also 
contain notice of the manner in which 
disability ratings and effective dates 
are assigned for awards of disability 
benefits.  See Dingess/Hartman, 19 Vet. 
App. at 47.  The veteran and his 
representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Contact the NPRC, or other 
appropriate government agency, and 
request the veteran's service medical 
records and personnel records.  In the 
request, mention that no records were 
received on March 27, 1975.

3.  Request from SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.

4.  After securing any additional 
records, the veteran should be scheduled 
for an examination.  The entire claims 
file, to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiner designated to 
examine the veteran.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  The examiner should determine 
the current diagnosis(es) of low back 
disability, and the etiology of such 
disability should be noted.  A complete 
history of in-service and post-service 
low back injuries should be taken from 
the veteran, and the examiner should 
consider the history contained in the 
file.  Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion, with complete 
rationale, as to the medical 
probabilities that the veteran now has 
lumbar disc disease that is related to 
his period of military service.  The 
examiner should also indicate whether any 
such disability is more likely than not 
of post-service onset.  All opinions 
should be set forth in detail and 
explained in the context of the record.

The examiner should comment on the other 
medical opinions of record, including the 
opinions set forth in the January 2005 VA 
examination report, the letter from 
Dr. G.A.G., dated in January 2006, and 
the August 1975 letter from Dr. P.F.C.

After the examination report has been 
completed, the RO should review it to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  (The 
veteran should be advised that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2007).)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the service connection claim.  
If the benefit sought is not granted, 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


